Name: Decision of the EEA Joint Committee No 37/97 of 27 June 1997 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  information technology and data processing;  humanities
 Date Published: 1998-06-04

 Avis juridique important|21998D0604(02)Decision of the EEA Joint Committee No 37/97 of 27 June 1997 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 160 , 04/06/1998 P. 0038 - 0038DECISION OF THE EEA JOINT COMMITTEE No 37/97 of 27 June 1997 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereafter referred to as the Agreement, and in particular Articles 86 and 98 thereof,Whereas Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 83/96 (1);Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a multiannual Community programme to promote the linguistic diversity in the information society (Council Decision 96/664/EC) (2);Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 1997,HAS DECIDED AS FOLLOWS:Article 1 The following indent shall be added in Article 2(5) of Protocol 31 to the Agreement:'- 396 D 0664: Council Decision 96/664/EC of 21 November 1996 on the adoption of a multiannual programme to promote the linguistic diversity of the Community in the information society (OJ L 306, 28.11.1996, p. 40).`Article 2 This Decision shall enter into force on 1 July 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1997.Article 3 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 27 June 1997.For the EEA Joint CommitteeThe PresidentC. DAY(1) OJ L 145, 5. 6. 1997, p. 52.(2) OJ L 306, 28. 11. 1996, p. 40.